COLLINS, J.,
(dissenting).
I dissent. It is true that in the Duluth ordinance under consideration in State Trust Co. of New York v. City of Duluth, 70 Minn. 257, 73 N. W. 249, there was a provision to the effect that, if the water company should suffer the suspension of a supply of good and wholesome water for domestic consumption for a period exceeding sixty days, it should not only forfeit its exclusive franchise, but that “all water rentals shall be suspended” during the time. It is also true that the St. Cloud ordinance contained no such drastic provision, and for that reason the cases are not strictly analogous. But it stands conceded in the foregoing opinion that on principle they cannot be distinguished. Because no distinction can be made, I adhere to what was said in my dissenting opinion in the Duluth case, supra.